I would affirm the unanimous decision of the Superior Court in the opinion by Judge ARNOLD, reported in 161 Pa. Super. 412, affirming the opinion of Judge SOFFEL in the court below.
The machinery and equipment of a commercial laundry and of a carpet cleaning company, not affixed to the land, were taxed as part of the real estate. The Act of July 2, 1941 P. L. 219, section 1, subjects to taxation "mills and manufactories" as well as "all other real estate not exempt by law fromtaxation". It is conceded that the machinery and equipment in this case are not part of and do not constitute "mills and manufactories". The tax is imposed solely because the real estate, machinery and equipment are regarded as "other realestate not exempt from taxation".
As Judge ARNOLD points out in his opinion a tax statute must be strictly construed. There can be no taxation by implication. This machinery and equipment, which is personal property, did not form part of a mill or manufactory. To form part of"other real estate", personal property must be affixed to the land as in the case of a fixture.
For these reasons I dissent.
Mr. Justice HORACE STERN joins in this dissent.